United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3013
                                   ___________

Henrice Taylor,                     *
                                    *
                 Appellant,         * Appeal from the United States
                                    * District Court for the District
      v.                            * of Minnesota.
                                    *
National Marrow Donor Program,      *      [UNPUBLISHED]
                                    *
                 Appellee.          *
                               ___________

                           Submitted: May 13, 1999
                               Filed: May 20, 1999
                                  ___________

Before McMILLIAN, BRIGHT, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       Henrice Taylor appeals the district court's adverse grant of summary judgment
on Taylor's race-based employment discrimination, harassment, and retaliation claims.
Having reviewed the record and the materials submitted by the parties, we see no error
by the district court. We also conclude that an extended discussion is unnecessary in
this fact-intensive case. We believe the district court correctly granted summary
judgment, and we affirm on the basis of the district court's memorandum opinion and
order. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-